             Case 2:07-cr-00380-RSM Document 142 Filed 12/10/20 Page 1 of 2




 1                                                               The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
10      UNITED STATES OF AMERICA,                             NO. CR07-380RSM
                                                                  CR07-426RSM
11                            Plaintiff
12
                                                               ORDER TO SEAL
13                       v.
14      CHARLES JAMES WILLIAMS,
15
                              Defendant.
16
17         Having read the Government’s Motion to Seal and because of the sensitive
18 information contained within Exhibits 1-22 to the Government’s Response to
19 Defendant’s Motion to Dismiss Supervised Release Violations;
20 //
21 //
22 //
23
24
25
26
27
28                                                                           UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE
     Order to Seal                                                                        5220
     U.S. v. Charles James Williams, CR07-380 RSM; CR07-426 RSM - 1           SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:07-cr-00380-RSM Document 142 Filed 12/10/20 Page 2 of 2




 1         It is hereby ORDERED that Exhibits 1-22 to the Government’s Response to
 2 Defendant’s Motion to Dismiss Supervised Release Violations shall remain sealed.
 3
 4
 5         DATED this 10th day of December, 2020.
 6
 7
 8
 9
                                                   A
                                                   RICARDO S. MARTINEZ
10                                                 CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
     Presented by:
14
15 S/ C. Andrew Colasurdo
   C. ANDREW COLASURDO
16 Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28                                                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE
     Order to Seal                                                                 5220
     U.S. v. Charles James Williams, CR07-380 RSM; CR07-426 RSM - 2    SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
